           Case 1:18-cr-00063-JSR Document 29 Filed 12/02/18 Page 1 of 3
                                           U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    December 1, 2018

VIA CM/ECF

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:      United States v. Omar Valle, 18 Cr. 63 (JSR)

Dear Judge Rakoff:

        The Government respectfully submits this letter in response to the defendant’s sentencing
submission, dated November 27, 2018. The defendant, Omar Valle, pleaded guilty to Count One
of the Indictment, which charged him with conspiring to distribute heroin and cocaine. Because
Valle knowingly transported heroin and cocaine for a large financial gain, a substantial sentence
of imprisonment is warranted.

   I.          Offense Conduct

        The defendant was responsible for transporting enormous quantities of heroin and
cocaine from California, Arizona, and Texas. The heroin and cocaine came from Mexico, and
the defendant was paid a lot of money to transport the drugs from these Southwestern states to
the New York City area. On August 23, 2017, when he was arrested, Valle had stored, in hidden
compartments in his car, 14 kilograms of heroin and five kilograms of cocaine. The defendant
admitted that he brought drugs to New York eight-to-ten times in 2016 and 2017, and that, on
these trips, he transported a total of 68 kilograms of heroin and 15 kilograms of cocaine.

        The defendant received $2,500 per kilogram of heroin, and $1,500 per kilogram of
cocaine. Therefore, based on the defendant’s admissions, he was paid $170,000 for transporting
heroin, and $22,500 for transporting cocaine—a total of $192,500.

   II.         Discussion

       Valle was indicted on January 26, 2018. On August 16, 2018, Valle pleaded guilty to
Count One of the Indictment. As set forth in the final Presentence Investigation Report (“PSR”),
the defendant’s sentencing guidelines range is 108 to 135 months’ imprisonment. The
guidelines, while no longer mandatory, still provide strong guidance to the Court following
United States v. Booker, 543 U.S. 220 (2005). “[A] district court should begin all sentencing
          Case 1:18-cr-00063-JSR Document 29 Filed 12/02/18 Page 2 of 3



proceedings by correctly calculating the applicable Guidelines range,” and that range “should be
the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007).

       The Government respectfully submits that a sentence well above the defense counsel’s
request of 36 months’ imprisonment is warranted in this case.

        Valle transported drugs to make easy money. He was capable of supporting his family
through legitimate work, id. at 6 (“Omar has maintained consistent employment throughout his
adult life.”), but greed caused him to become a drug trafficker. As stated above, the defendant
made a total of $192,500 transporting drugs to the New York region. Assuming he took 10 trips,
and that each trip took a full week, that is $19,250 for a week of “work.” To put this in
perspective, a legitimate worker making $15 an hour is paid around $600 in a week. So Valle
was paid at least 32 times more than a person working a legitimate job. Valle became involved
in drug trafficking because he could make a lot of money for easy work.

        The defense submission calls Valle a “courier,” and states that he was “only one cog in a
much larger scheme to produce, smuggle, distribute, and sell narcotics in the United States.” Id.
at 8. To be sure, Valle’s role in this drug trafficking organization (the “DTO”) was to bring
drugs from the Southwest to the New York City region. Drugs generally gain in value the farther
they are transported—so the wholesale value of heroin and cocaine is much higher in New York
than it is in Arizona or Texas. The amounts of drugs that Valle knowingly transported, and the
sums of money that he was paid, demonstrates that he was a trusted and valued member of the
DTO. This is not a desperate passenger on a plane swallowing small quantities of drugs to bring
them into the United States. Valle transported 68 kilograms of heroin and 15 kilograms of
heroin to New York—the street value of these drugs is approximately $4.5 million.

        This conduct was extremely serious. In particular, the widespread availability of heroin
is one of the drivers of the opioid epidemic plaguing the New York City region. The defendant
admits that he knowingly brought 68 kilograms of heroin to the New York region, which is a lot
of drugs. The Government does not doubt that, now, Valle is “remorseful.” Def. Sent. Letter at
4; id. at 7 (“Omar understands that transporting narcotics resulted in those drugs being sold or
distributed, and consequently harmed people who used them.”). But this feeling of remorse, and
this understanding of the harm he was inflicting, appears not to have kicked in until after he was
arrested and faced going to jail for a long time. Without law enforcement’s intervention, it is fair
to assume that Valle would have continued transporting these dangerous drugs, while remaining
completely indifferent to detrimental effects his conduct had on the community.




                                                2
         Case 1:18-cr-00063-JSR Document 29 Filed 12/02/18 Page 3 of 3



       In light of this serious conduct, 36 months’ imprisonment is inadequate. The defendant
transported drugs that cause a huge amount of human misery and suffering, and he should be
sentenced accordingly.


                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney


                                          By:
                                                  Michael K. Krouse
                                                  Assistant United States Attorney
                                                  (212) 637-2279


cc: Steven M. Witzel, Esq. (via ECF)




                                             3
